Citation Nr: 0012187	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-07 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
chronic otitis externa, with history of otitis media, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
arthritis, lumbar spine, with history of chronic low back 
strain, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals or 
fracture, right tibia and fibula, currently evaluated as 10 
percent disabling.

4.  Entitlement to a compensable evaluation for 
dermatophytosis of the feet.

5.  Entitlement to a compensable evaluation for 
osteochondroma of the distal femur, with history of internal 
derangement of the right knee.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
August 1951, and from October 1951 to October 1974.  He was 
declared incompetent for VA purposes in July 1997.  The 
appellant is his wife and custodian.  This appeal arises from 
an August 1996 rating decision of the Department of Veterans 
Affairs (VA), Winston-Salem, North Carolina, regional office 
(RO).

The August 1996 rating decision, in part, denied the 
veteran's claim for entitlement to a compensable evaluation 
for mild hypacusis.  That issue was not specifically 
mentioned on the veteran's notice of disagreement received in 
December 1996, nor was it included in the statement of the 
case issued in May 1997.  In April 1998, the appellant raised 
the issue of a compensable evaluation for mild hypacusis.  
That claim is new, and is hereby referred to the RO for 
initial adjudication. 



FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's bilateral chronic otitis externa, with 
history of otitis media is currently manifested by subjective 
complaints of recurrent infections of the middle ear.

3.  The veteran's low back disorder is manifested by 
complaints of discomfort and no more than slight limitation 
of motion, but there is no objective evidence of neurological 
involvement or muscle spasm shown on examination.

4.  The veteran's residuals of fractures of the right tibia 
and fibula are currently manifested by a visible deformity, 
with complaint of aching in the right knee at times, but no 
other objective findings, and no objective evidence of knee 
or ankle disability.  

5.  There is no exfoliation or exudation as a result of the 
service connected dermatophytosis; the veteran has some 
thickening of the toenails, with yellowing and atrophy, and 
some vestige of intertrigo between two toes of the right foot 
and three toes of the left foot.  This appeared near healing, 
without significant maceration, oozing, or excoriation.  The 
evidence does not show exfoliation, exudation, or itching 
involving an exposed surface or extensive area.

6.  The recent medical findings demonstrate that the 
veteran's osteochondroma of the right distal femur is 
manifested by X-ray evidence of a right femoral spur; this is 
asymptomatic, and no functional loss, limitation of motion, 
or other knee disability has been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral chronic otitis externa, with history of otitis 
media, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.87a, 
Diagnostic Codes 6200, 6210 (1998 & 1999).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative arthritis of the lumbar spine, with history 
of chronic low back strain, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 
5010, 5292, 5293, 5295 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of fracture, right tibia and fibula, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 5262 (1999).

4.  The criteria for a compensable evaluation for 
dermatophytosis of the feet have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 7813 
(1999).

5.  The criteria for a compensable evaluation for 
osteochondroma of the distal femur, with history of internal 
derangement of the right knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.31, 
Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented claims which are plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities. 

Otitis Externa

The RO has rated the veteran's bilateral otitis externa under 
Diagnostic Code 6210.  The Board will also consider 
Diagnostic Code 6200 for otitis media.  As an initial matter, 
the Board notes that during the pendency of the appeal, the 
rating criteria for the ear was revised effective June 10, 
1999.  See 64 Fed. Reg. 25202- 25210 (May 11, 1999).  The RO 
did not readjudicate the veteran's disabilities based on the 
revised criteria prior to the transfer of the claims file to 
the Board.  However, as the schedular ratings applicable to 
his otitis externa (Code 6210) essentially did not change as 
a result of these revisions, the Board finds that no 
prejudice will result to the veteran by way of appellate 
review of the claim at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also VAOPGCPREC 16-92 (July 24, 
1992).

Nonetheless, the timing of this change in the regulations 
requires the Board to first consider whether the amended 
regulation is more favorable to the veteran than the prior 
regulation, and, if so, the Board must apply the more 
favorable regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the Board finds that 
there is no basis upon which to conclude that the earlier 
version of the pertinent regulations is more or less 
favorable to the veteran, if indeed the differences between 
the two versions are substantive when applied to the 
veteran's individual case.  Accordingly, the Board will 
adjudicate the veteran's claim pursuant to the regulations in 
effect at the time applicable.

Under Code 6210 (for "diseases of the auditory canal"), the 
pre-change or "old" criteria provided a maximum of a 10 
percent rating for swelling, dry and scaly or serous 
discharge, and itching, requiring frequent and prolonged 
treatment.  38 C.F.R. § 4.87a, Diagnostic Code 6210 (1998).  
Under the nearly identical regulations that took effect 
during the pendency of this appeal (the "new" criteria), a 
maximum 10 percent evaluation may be assigned for "chronic 
otitis externa" with swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment.  See 38 C.F.R. § 4.87a, Diagnostic Code 6210 
(1999).

Under the "old" Code 6200 (for "otitis media, suppurative, 
chronic), a maximum 10 percent rating was assigned during the 
continuance of the suppurative process.  38 C.F.R. § 4.87a, 
Diagnostic Code 6200 (1998).  Under the "new" Code 6200 (for 
"chronic suppurative otitis media, mastoiditis, or 
cholesteatoma), a maximum 10 percent rating may be assigned 
during suppuration, or with aural polyps.  See 38 C.F.R. 
§ 4.87a, Diagnostic Code 6200 (1999).

On VA hospitalization report dated in April 1996, examination 
of the veteran's ears was noted as negative.  In August 1996, 
the veteran's tympanic membranes were noted to be clear 
bilaterally.  An October 1996 VA hospitalization report noted 
intact ears.  

Considering the factors as enumerated in the applicable 
rating criteria, which is the most probative evidence in 
determining the appropriate disability rating to be assigned, 
the Board finds that the evidence does not reflect that a 
higher than 10 percent rating for the veteran's otitis is 
warranted.

The veteran and the appellant have reported recurrent 
episodes of infections of his external ear canal which have 
required frequent treatment.  However, and significantly, the 
veteran is currently receiving the highest rating for an 
infectious disease of the ear available under both the old 
and the new schedular criteria.  Therefore, even accepting 
the need for frequent and prolonged treatment, a greater than 
10 percent disability rating is not available under any of 
the relevant diagnostic codes regardless of the severity of 
the ear disease disability.  While the Board regrets that a 
more favorable outcome is not warranted, there is simply no 
basis under the regulations for a higher disability 
evaluation.

Lumbar Spine

Service connection was granted for degenerative arthritis, 
lumbosacral spine, with history of chronic low back strain, 
in August 1975.  A 10 percent evaluation was assigned from 
November 1974.  The veteran contends that he is entitled to a 
higher evaluation.

The veteran's lower back disorder is rated under codes 5010 
and 5292.  Under code 5292, slight limitation of motion of 
the lumbar segment of the spine warrants a 10 percent 
evaluation, and moderate limitation of motion warrants a 20 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5292 
(1999).  Under code 5010, when the limitation of motion of 
the specific joint involved is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added.  38 C.F.R. Part 4, Diagnostic Code 5010 
(1999).  Under code 5295, a 10 percent evaluation requires 
characteristic pain on motion, and a 20 percent evaluation 
requires muscle spasm on extreme forward bending and loss of 
lateral spine motion.  38 C.F.R. Part 4, Diagnostic Code 5295 
(1999).

A VA examination was conducted in February 1997.  The veteran 
reported some back discomfort at times, and stated that he 
was careful not to lift too much at a time.  He reported that 
his back was not stiff in the morning, and that he could 
ordinarily walk and drive without back pain.  On examination, 
the veteran was agile and muscular, with a quick step and 
agile gait.  He got on and off the examination table without 
difficulty.  The examiner observed the veteran bend forward 
90 degrees and remove his shirt for examination.  There was 
no pain or obvious discomfort on walking.  Lumbar lordosis 
was preserved.  There was no tenderness over the vertebral 
column or paravertebral muscles.  Range of motion was to 90 
degrees forward flexion, 40 degrees flexion left and right, 
and 20 degrees rotation bilaterally.  There was no sensory 
deficit.  Position sense in the feet was good.  Deep tendon 
reflexes in the legs were hypoactive, but present.  There was 
no weakness.  Examination showed no pain on straight leg 
raising or on abduction or adduction of the hips or on 
flexing the hips upon the abdomen.  There was adequate 
strength to do heel to toe walking, but balance was slightly 
impaired with this maneuver.  X-rays showed generally severe 
mid and upper lumbar degenerative changes, milder changes 
elsewhere.  The diagnosis was history of lumbar strain; 
normal examination of back with some degenerative changes on 
X-ray of lumbar spine.

The VA examination findings indicate that the veteran has no 
more than slight, if any, limitation of lumbar spine motion.  
The absence of moderate limitation of motion precludes a 
higher evaluation under code 5292.  38 C.F.R. Part 4, 
Diagnostic Code 5292 (1999).  There is no neurological 
involvement, swelling, or muscle spasm.  Without objective 
evidence of muscle spasm or loss of lateral spine motion, 
there is no basis for a higher evaluation under code 5295.  
38 C.F.R. Part 4, Diagnostic Code 5295 (1999).  Similarly, 
there is no neurological involvement or muscle spasm which 
would support a higher evaluation under code 5293.  38 C.F.R. 
Part 4, Diagnostic Code 5293 (1999).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 4.45 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated.  Therefore, the Board has 
to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40 (1999), separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (1999).  
The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1999).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).  The VA examinations noted essentially pain-free 
range of lumbar spine motion.  While the appellant has 
reported complaints of pain, these complaints of pain do not 
warrant a rating in excess of the currently assigned 10 
percent under 38 C.F.R. §§ 4.40 and 4.45 because a 
preponderance of the medical evidence does not substantiate 
additional range-of-motion loss in the lumbar spine, due to 
pain attributable to the service-connected arthritis, on use 
or during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination.  Given the medical findings 
of record which do not reflect range of motion deficits that 
come close to the requirements for ratings in excess of those 
found above, the Board finds that a preponderance of the 
evidence is against a finding of "additional functional loss" 
due to limitation of motion in the lumbar spine caused by 
pain complaints.

Accordingly, the Board has determined that the veteran is not 
entitled to an evaluation in excess of 10 percent for 
degenerative arthritis of the lumbosacral spine.  The facts 
in this case do not raise a reasonable doubt which could be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1999).

Fracture of Right Tibia and Fibula

The veteran suffered fractures of his right tibia and fibula 
when he fell down some stairs in 1974.  Service connection 
for residuals of fractures of the right tibia and fibula was 
granted in August 1975.  A 30 percent evaluation was assigned 
under code 5262 from November 1974.  An April 1977 rating 
decision reduced the evaluation to 10 percent, effective from 
July 1977.  The veteran contends that he is entitled to a 
higher evaluation.

The veteran's right leg disability is currently evaluated 
under code 5262, which pertains to impairment of the tibia 
and fibula.  The current 10 percent evaluation contemplates 
malunion of the tibia and fibula, with slight knee or ankle 
disability.  A 20 percent evaluation requires evidence of 
moderate knee or ankle disability.  A 30 percent evaluation 
requires evidence of marked knee or ankle disability.  38 
C.F.R. Part 4, Diagnostic Code 5262 (1999).

A VA examination was conducted in February 1997.  The 
examiner noted an apparent deformity three inches above the 
ankle at the site of the old fracture of the tibia and 
fibula.  The fracture was well united, and the area was not 
tender, painful or sore.  This did not interfere with the 
veteran's ambulation.  While there was a definite, palpable, 
deformation, it was not symptomatic.  The veteran initially 
reported some aching or popping of the right knee, but upon 
further questioning, he stated that he usually had no 
discomfort in the knee and could walk briskly up or down 
stairs or on a flat surface without swelling, knee locking, 
excess crepitation, pain, or sense of instability.  The knees 
appeared symmetrical.  There was full range of motion of the 
right knee without excess crepitation.  The knee was stable 
and not tender.  The examiner described the right knee 
examination as normal.  X-rays showed a well healed fracture 
of the distal right tibia and a well healed fracture of the 
proximal right fibula.  The diagnosis was fracture, old, 
healed, with residual deformity, right tibia and fibula.

The recent medical findings demonstrate that the veteran's 
residuals of fractures of the right tibia and fibula are 
currently manifested by a visible deformity, with complaint 
of aching in the right knee at times, but no other objective 
findings, and no objective evidence of knee or ankle 
disability.  There was no limitation of motion noted.  Since 
moderate knee or ankle disability has not been shown, a 
higher evaluation is not warranted under code 5262 for 
impairment of the tibia and fibula.  38 C.F.R. Part 4, 
Diagnostic Code 5262 (1999).  No functional loss or 
limitation of motion was noted.  Based upon the foregoing, 
the Board finds that an evaluation in excess of 10 percent 
for the veteran's residuals of fractures of the left tibia 
and fibula is not appropriate.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Dermatophytosis, Feet

Service connection for dermatophytosis of the feet was 
granted in August 1975, and a noncompensable evaluation was 
assigned from November 1974.  The veteran contends that he is 
entitled to a compensable evaluation.

The veteran's service connected dermatophytosis is evaluated 
as analogous to eczema under 38 C.F.R. Part 4, Diagnostic 
Codes 7806, 7813 (1999).  The current noncompensable 
evaluation is appropriate where the evidence shows slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation requires 
evidence of exfoliation, exudation, or itching, involving an 
exposed surface or extensive area.  38 C.F.R. Part 4, 
Diagnostic Code 7806 (1999).

A VA dermatology examination was conducted in  February 1997.  
The veteran reported a longstanding history of athlete's foot 
dating to service.  He stated that he used a powder on his 
feet when he could remember to do so.  The foot condition was 
not painful, tender or weeping.  On examination, there was no 
sign of excoriation.  There was no scaling on the soles of 
the feet, and no tenderness.  There was some thickening of 
the toenails, with yellowing and atrophy, bilaterally.  There 
was some vestige of intertrigo between two toes of the right 
foot and three toes of the left foot.  This appeared near 
healing, without significant maceration, oozing, or 
excoriation.  The dermatitis was not to the extent to 
interfere with daily activities.  The diagnosis was tinea 
pedis, feet, bilateral.

The medical evidence in this case does not demonstrate any 
exfoliation or exudation as a result of the service connected 
dermatophytosis; the veteran has some thickening of the 
toenails, with yellowing and atrophy, and some vestige of 
intertrigo between two toes of the right foot and three toes 
of the left foot.  This appeared near healing, without 
significant maceration, oozing, or excoriation.

The medical record simply does not show the evidence of 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area that is required for a compensable 
evaluation.  38 C.F.R. Part 4, Diagnostic Codes 7806, 7813 
(1999).  Accordingly, the Board finds that the veteran is not 
entitled to a compensable evaluation for dermatophytosis of 
the feet.  The facts in this case do not raise a reasonable 
doubt which could be resolved in the veteran's favor.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).

Osteochondroma, Distal Femur

The veteran initially injured his right knee during service 
in 1951.  Service connection for osteochondroma, right distal 
condyle, with history of internal derangement of the right 
knee, was granted in August 1975.  A noncompensable 
evaluation was assigned from November 1974.  The disability 
has subsequently been recharacterized as osteochondroma of 
the distal femur, with history of internal derangement of the 
right knee.  The noncompensable evaluation has been 
continued.  The veteran and the appellant now contend that 
the disability merits a compensable evaluation.   

The veteran's right knee disability is currently evaluated 
under Code 5257.  A 10 percent evaluation under that code 
requires a slight level of recurrent subluxation or lateral 
instability.  A 20 percent evaluation requires a moderate 
level of recurrent subluxation or lateral instability.  A 30 
percent evaluation requires a severe level of disability.  38 
C.F.R. Part 4, Diagnostic Code 5257 (1999).  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R § 4.31 (1999).

A VA examination was conducted in February 1997.  The veteran 
initially reported some aching or popping of the right knee, 
but upon further questioning, he stated that he usually had 
no discomfort in the knee and could walk briskly up or down 
stairs or on a flat surface without swelling, knee locking, 
excess crepitation, pain, or sense of instability.  The knees 
appeared symmetrical.  There was full range of motion of the 
right knee without excess crepitation.  The knee was stable 
and not tender.  The examiner described the right knee 
examination as normal.  X-rays showed a right femoral spur 
and suprapatellar effusion.  There was no other focal 
process.  The diagnosis was osteochondroma, distal femur, 
asymptomatic, with history of injury to the right knee, 
normal range of motion, and X-ray evidence of right femoral 
spur.  

The recent medical findings demonstrate that the veteran's 
osteochondroma of the right distal femur is manifested by X-
ray evidence of a right femoral spur; this is asymptomatic, 
and no knee disability has been shown.  Since no subluxation 
or instability of the knee has been shown, a compensable 
evaluation is not warranted under code 5257.  38 C.F.R. Part 
4, § 4.31, Diagnostic Code 5257 (1999).  Additionally, no 
functional loss or limitation of motion was noted.  Based 
upon the foregoing, the Board finds that a compensable 
evaluation for the veteran's osteochondroma of the right 
distal femur is not appropriate.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Extra-schedular Consideration

The schedular evaluations are adequate to compensate the 
veteran's service connected disabilities.  This is not an 
exceptional case where the schedular evaluations are shown to 
be inadequate.  It does not present an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards; the veteran has been 
frequently hospitalized, and has been found incompetent for 
VA purposes, due to a non service connected mental 
disability; he receives only minimal treatment for the 
service connected disabilities.  38 C.F.R. § 3.321(b)(1) 
(1999).


ORDER

An evaluation in excess of 10 percent for bilateral chronic 
otitis externa, with history of otitis media, is denied.

An evaluation in excess of 10 percent for degenerative 
arthritis, lumbar spine, with history of chronic low back 
strain, is denied.

An evaluation in excess of 10 percent for residuals or 
fracture, right tibia and fibula, is denied.

A compensable evaluation for dermatophytosis of the feet is 
denied.

A compensable evaluation for osteochondroma of the distal 
femur, with history of internal derangement of the right 
knee, is denied.


REMAND

In the rating decision dated in May 1997, the RO denied the 
veteran's claim for service connection for disabilities 
claimed as a result of exposure to radiation.  In November 
1997, the appellant submitted a written statement which, in 
effect, expressed disagreement with the decision on that 
issue, and requested a statement of the case.  As the 
statement was received with one year of notice of the May 
1997 rating decision, the Board construes the November 1997 
statement as a timely notice of disagreement with respect to 
the radiation claim decision.  

In such cases, there is authority determining that the 
appellate process has commenced and that the appellant is 
entitled to a statement of the case on the issue.  See Pond 
v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

In this case, while the Board does not have jurisdiction to 
decide the issue under the aforementioned guidance, the issue 
of entitlement to service connection for disabilities claimed 
as a result of exposure to radiation is to be remanded to the 
RO for additional action.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should, in accordance with 
applicable procedures, consider whether 
the veteran merits service connection for 
disabilities claimed as a result of 
exposure to radiation.  If the benefit is 
not granted, the RO should issue a 
statement of the case addressing the 
issue and provide the appropriate law and 
regulations.

2.  The RO should, with the promulgation 
of the statement of the case, inform the 
appellant that to complete the appellate 
process she should complete a timely VA 
Form 9, Substantive Appeal, and forward 
it to the RO.

Thereafter, the case should be returned to the Board for 
appellate review.  No action is required of the appellant 
until she is notified.  No opinion as to the outcome in this 
case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The issue of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disabilities is hereby deferred pending the above 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals


 



